UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700Fund ® Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager Bob, how would you characterize market and fund performance during the period? Equity markets performed quite well over the past six months, with major U.S. market averages such as the S&P 500 and the Dow Jones Industrial Average setting new records. Results were more mixed in the bond market. Government and plain-vanilla mortgage-backed bonds had modest gains within a range, while bonds with more credit risk generated better results. With an absolute return strategy, we can be selective about taking market risk, and we continued to exercise this flexibility during the period. The fund’s objective is to earn a positive total return that exceeds the rate of inflation [as measured by U.S. Treasury bills] by 7% on an annualized basis over a reasonable period of time. We anticipate that the trajectory of the portfolio’s performance in the period will help the fund toward its goal, as we saw favorable results from a wide range of strategies. Volatility also remained at the low levels that the fund has historically experienced. What were some strategies and positions you pursued in the portfolio? The portfolio was well diversified. We had a significant position in U.S. equities that favored stocks that have historically been less volatile than the overall market. The fund also held a wide range of fixed-income positions, and a small position in commodities. Beyond This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 700 Fund 5 these market-oriented exposures, the fund pursued a number of strategies designed to be independent of market direction. What advantage do you see in targeting less volatile, or “low - beta ,” stocks? We regularly conduct research and analysis of historical market trends and patterns. One anomaly we have found is that low- beta stocks have historically provided better risk-adjusted returns than the overall market for longer time periods. A stock with low beta has experienced less extreme swings in performance — less movement up and down — than the average of S&P 500 Index stocks. Looking for stocks with low- beta characteristics fits well with our overall absolute return strategy, because we place a strong emphasis on keeping volatility low and pursuing better returns on a risk-adjusted basis than investors typically experience in funds that take on greater market exposures. The fund’s stock holdings had generally positive results, but lagged market averages during the robust rally, which is not unusual for low- beta stocks. Also, one of the fund’s largest positions, Apple , underperformed the market. Aside from the U.S. equity holdings, it is worth noting that we had a tactical trade to gain exposure to rallying Japanese equities. This helped results in the semiannual time frame. You mentioned “non - directional” strategies. Could you provide background on what these are and why you use them? Non-directional describes a host of strategies that we believe can deliver positive returns regardless of the direction markets take — whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, and diversify our sources of return and contribute to our goal of greater consistent performance. Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 700 Fund Here’s an example. Currency strategies that benefit from movements in exchange rates have a low correlation with stock and bond market movements, but can generate returns for the fund. During the six-month period we are discussing, currency strategies contributed positively to our results. Another example is our commodities position, which represented less than 10% of the portfolio in the period. We consider this position non-directional because commodities have low correlation to stock market movements. Within the commodities position we deemphasize energy, which is among the more volatile subsectors. During the semiannual period, commodities did not perform well. Our position included some exposure to gold, which dropped in value during recent months. Overall, our non-directional strategies were among the smallest contributors to results during the period. Another weak contributor involved our non-directional strategy of implementing put and call equity index options, a type of derivative. We used this strategy to help offset the volatility of the stock holdings. During the period, with a sustained rise in the equity markets, the call options traded “in the money,” which had the effect of reducing the fund’s upside equity returns. It was a situation in which the strategy performed as designed to help reduce volatility, while also living up to one of the attributes we have sought to articulate — that the fund may underperform securities markets during a rally. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 7 How did fixed - income strategies perform? Our fixed-income holdings generally posted positive results, although they were more modest than returns from stocks. The fund held some positions in government and other investment-grade bonds, which had among the weakest results, but we saw much better returns from credit-risk strategies. As in the previous period, we continued to have a fairly large position in high-yield corporate bonds. High-yield bonds advanced, benefiting from the fact that many companies generated strong earnings and the default rate remained low. High-yield corporate bonds often follow the lead of equity markets, because many of the same fundamentals, especially earnings and revenues, influence both asset classes. In mortgage credit, non-agency residential mortgage-backed securities [RMBS] performed well thanks to continued investor demand and positive housing fundamentals. Seasoned mezzanine commercial mortgage-backed securities [CMBS] also contributed positive results. We kept interest-rate risk at a low level, measured by duration, or price sensitivity, to interest-rate movements. This helped limit the impact of interest-rate fluctuations on the fund’s performance. While this reduced performance volatility, it was not a major contributor to returns. In seeking to manage interest-rate risk, we implement strategies with options and futures contracts, which are types of derivatives. Interest rates are likely to continue fluctuating in a fairly narrow range. In these funds we have a large opportunity set, and we see no reason to take much risk on interest rates. With rates near historic lows, rates have much more room to rise than to fall, which means that the risks are unbalanced. At the same time, we see more attractive return opportunities in other types of fixed-income strategies. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 700 Fund What is your outlook for the fund’s strategy in the coming months? We’re experiencing a stock market rally that is largely viewed with wariness by investors, it seems, which leaves potential for a pullback. The memories of events like the U.S. banking crisis, Europe’s debt crisis, and Japan’s 2011 earthquake-tsunami have led investors to focus on risks. During the first half of the year, some investor concerns included the fiscal cliff, the budget sequestration, and now, on the horizon, the debt ceiling. However, market fundamentals remain solid; the housing sector appears to be recovering; profits are healthy; and interest rates and inflation are low. The Fed’s bond-buying programs, which are supporting the economy and the markets, appear unlikely to change significantly for the rest of 2013. Japan has seen a surge in GDP growth, and it appears that Europe has stabilized. Meanwhile, stocks remained reasonably valued. Looking at the fundamentals and market sentiment, we favor continuing the strategies that we have had in place during the first half of the fiscal year. One of the hallmarks of the fund is constant preparation for market volatility through broad diversification and a variety of non-directional strategies. We employ options and futures contracts, which are types of derivatives, that allow us to hedge changes in security values or to manage market risk. At the same time, we position the fund to participate in the market’s potential positive movement, primarily through the equity and credit strategies in fixed income. Bob, thanks for reviewing the fund’s performance and strategies today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 700 Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob Kea, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Develop ment (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 34.12% 26.40% 29.69% 27.69% 29.86% 29.86% 30.82% 26.24% 32.24% 35.39% 35.45% 35.40% Annual average 6.98 5.53 6.16 5.78 6.19 6.19 6.37 5.50 6.63 7.21 7.22 7.21 3 years 15.37 8.74 12.85 9.85 12.83 12.83 13.52 9.54 14.39 16.24 16.29 16.25 Annual average 4.88 2.83 4.11 3.18 4.11 4.11 4.32 3.09 4.58 5.14 5.16 5.15 1 year 5.18 –0.87 4.43 –0.57 4.43 3.43 4.68 1.02 4.96 5.51 5.56 5.52 6 months 3.93 –2.05 3.62 –1.38 3.62 2.62 3.69 0.06 3.79 4.08 4.13 4.09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 700 Fund 11 Comparative index returns For periods ended 4/30/13 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 0.81% 28.31% 103.55% Annual average 0.19 5.90 17.74 3 years 0.45 17.47 43.54 Annual average 0.15 5.51 12.80 1 year 0.14 3.68 16.89 6 months 0.07 0.90 14.42 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — — 1 1 1 1 Income $0.012 — — — $0.003 $0.021 $0.026 $0.041 Capital gains — Total — — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $11.78 $12.50 $11.60 $11.60 $11.65 $12.07 $11.68 $11.81 $11.81 $11.81 4/30/13 12.23 12.98 12.02 12.02 12.08 12.52 12.12 12.27 12.27 12.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 33.79% 26.09% 29.37% 27.37% 29.53% 29.53% 30.49% 25.93% 31.92% 34.95% 35.12% 34.96% Annual average 7.05 5.58 6.21 5.83 6.25 6.25 6.43 5.55 6.70 7.27 7.30 7.27 3 years 15.59 8.95 12.97 9.97 13.05 13.05 13.74 9.76 14.71 16.47 16.62 16.48 Annual average 4.95 2.90 4.15 3.22 4.17 4.17 4.38 3.15 4.68 5.21 5.26 5.22 1 year 5.92 –0.17 5.08 0.08 5.08 4.08 5.33 1.65 5.62 6.17 6.30 6.18 6 months 3.23 –2.70 2.74 –2.26 2.74 1.74 2.90 –0.70 3.10 3.30 3.43 3.31 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Absolute Return 700 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 1.31% 2.06% 2.06% 1.81% 1.56% 1.10%† 1.00%† 1.06% Annualized expense ratio for the six-month period ended 4/30/13*† 1.26% 2.01% 2.01% 1.76% 1.51% 1.02% 0.92% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 4/30/13. † Other expenses for class R5 and class R6 shares have been annualized. Other expenses for class A, B, C, M, R and Y shares have been restated to reflect current fees. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.37 $10.15 $10.15 $8.89 $7.63 $5.16 $4.66 $5.11 Ending value (after expenses) $1,039.30 $1,036.20 $1,036.20 $1,036.90 $1,037.90 $1,040.80 $1,041.30 $1,040.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 700 Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.31 $10.04 $10.04 $8.80 $7.55 $5.11 $4.61 $5.06 Ending value (after expenses) $1,018.55 $1,014.83 $1,014.83 $1,016.07 $1,017.31 $1,019.74 $1,020.23 $1,019.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 700 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 700 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 700 Fund 17 The fund’s portfolio 4/30/13 (Unaudited) COMMON STOCKS (37.5%)* Shares Value Basic materials (0.8%) Bemis Co., Inc. 18,100 $712,235 International Flavors & Fragrances, Inc. 12,677 978,538 Packaging Corp. of America 18,900 898,884 PPG Industries, Inc. 15,043 2,213,427 Sherwin-Williams Co. (The) 10,982 2,010,914 Sigma-Aldrich Corp. 7,600 598,044 Capital goods (1.2%) Ball Corp. 23,648 1,043,350 Boeing Co. (The) 16,200 1,480,842 General Dynamics Corp. 21,700 1,604,932 Lockheed Martin Corp. 10,523 1,042,724 Northrop Grumman Corp. 18,152 1,374,832 Raytheon Co. 24,016 1,474,102 Rockwell Collins, Inc. 9,200 578,864 Roper Industries, Inc. 7,738 925,852 United Technologies Corp. 14,900 1,360,221 Communication services (1.2%) AT&T, Inc. 70,500 2,640,930 CenturyLink, Inc. 29,800 1,119,586 IAC/InterActiveCorp. 27,027 1,272,161 SBA Communications Corp. Class A † 7,800 616,122 Verizon Communications, Inc. 88,466 4,769,202 Conglomerates (2.5%) 3M Co. 39,900 4,177,929 Danaher Corp. 38,200 2,327,908 General Electric Co. 68,100 1,517,949 Marubeni Corp. (Japan) 713,000 5,097,820 Mitsubishi Corp. (Japan) 266,000 4,769,635 Mitsui & Co., Ltd. (Japan) 341,400 4,685,779 Consumer cyclicals (5.2%) Advance Auto Parts, Inc. 7,410 621,551 Amazon.com, Inc. † 16,787 4,260,707 AutoZone, Inc. † 3,075 1,257,952 Dillards, Inc. Class A 10,400 857,064 Dollar General Corp. † 16,800 875,112 Dollar Tree, Inc. † 20,442 972,222 Ecolab, Inc. 30,590 2,588,526 Equifax, Inc. 10,351 633,481 Home Depot, Inc. (The) 67,900 4,980,464 Kimberly-Clark Corp. 32,373 3,340,570 Macy’s, Inc. 13,200 588,720 MasterCard, Inc. Class A 8,500 4,699,905 McGraw-Hill Cos., Inc. (The) 21,975 1,189,067 MSC Industrial Direct Co., Inc. Class A 4,805 378,634 18 Absolute Return 700 Fund COMMON STOCKS (37.5%)* cont. Shares Value Consumer cyclicals cont. O’Reilly Automotive, Inc. † 10,100 $1,083,932 Omnicom Group, Inc. 22,345 1,335,561 Paychex, Inc. 51,800 1,886,038 PetSmart, Inc. 10,195 695,707 Priceline.com, Inc. † 3,389 2,358,710 Ross Stores, Inc. 17,400 1,149,618 Scripps Networks Interactive Class A 9,000 599,220 Target Corp. 41,454 2,924,994 Time Warner, Inc. 59,300 3,544,954 Towers Watson & Co. Class A 6,100 444,812 Tractor Supply Co. 7,300 782,341 Verisk Analytics, Inc. Class A † 12,474 764,531 Viacom, Inc. Class B 35,744 2,287,259 Wal-Mart Stores, Inc. 3,400 264,248 Consumer staples (4.7%) Altria Group, Inc. 84,500 3,085,095 Church & Dwight Co., Inc. 13,300 849,737 Coca-Cola Co. (The) 17,700 749,241 Colgate-Palmolive Co. 25,300 3,021,073 Dunkin’ Brands Group, Inc. 9,700 376,457 General Mills, Inc. 57,500 2,899,150 H.J. Heinz Co. 31,900 2,310,198 Hershey Co. (The) 18,200 1,622,712 ITOCHU Corp. (Japan) 483,000 5,970,303 JM Smucker Co. (The) 8,500 877,455 Kellogg Co. 26,800 1,743,072 Kraft Foods Group, Inc. 16,600 854,734 McDonald’s Corp. 14,000 1,429,960 Panera Bread Co. Class A † 3,202 567,490 PepsiCo, Inc. 30,000 2,474,100 Philip Morris International, Inc. 22,933 2,192,165 Procter & Gamble Co. (The) 21,300 1,635,201 Reynolds American, Inc. 35,700 1,692,894 Starbucks Corp. 47,416 2,884,789 Sumitomo Corp. (Japan) 398,200 4,967,033 Energy (3.0%) Chevron Corp. 61,869 7,548,637 ConocoPhillips 30,600 1,849,770 Deepocean Group (Shell) (acquired 6/9/11, cost $415,869) (Norway) ΔΔ 28,574 428,610 Diamond Offshore Drilling, Inc. 10,400 718,640 EQT Corp. 13,000 976,560 Exxon Mobil Corp. 115,592 10,286,532 Noble Energy, Inc. 7,200 815,688 Oceaneering International, Inc. 12,100 849,057 Phillips 66 33,000 2,011,350 Spectra Energy Corp. 41,775 1,317,166 Absolute Return 700 Fund 19 COMMON STOCKS (37.5%)* cont. Shares Value Financials (5.3%) Alleghany Corp. † 3,900 $1,535,586 Allied World Assurance Co. Holdings AG 9,782 888,303 American Express Co. 26,200 1,792,342 Arch Capital Group, Ltd. † 16,300 864,878 Arthur J Gallagher & Co. 28,300 1,201,335 Bank of Hawaii Corp. 37,196 1,773,877 Berkshire Hathaway, Inc. Class B † 9,605 1,021,204 BlackRock, Inc. 4,600 1,225,900 Chubb Corp. (The) 28,829 2,538,970 Cullen/Frost Bankers, Inc. 39,300 2,374,112 Discover Financial Services 73,400 3,210,515 Essex Property Trust, Inc. R 3,400 533,970 Everest Re Group, Ltd. 11,839 1,598,147 Federal Realty Investment Trust R 5,389 630,567 Health Care REIT, Inc. R 18,500 1,386,945 IntercontinentalExchange, Inc. † 12,400 2,020,332 JPMorgan Chase & Co. 22,500 1,102,725 Northern Trust Corp. 35,900 1,935,728 PartnerRe, Ltd. 14,700 1,386,798 People’s United Financial, Inc. 220,567 2,902,661 Public Storage R 9,800 1,617,000 Rayonier, Inc. R 10,938 649,936 RenaissanceRe Holdings, Ltd. 12,850 1,206,487 Simon Property Group, Inc. R 17,600 3,134,031 T. Rowe Price Group, Inc. 37,600 2,726,000 Tanger Factory Outlet Centers R 9,300 345,216 Validus Holdings, Ltd. 26,417 1,019,960 Visa, Inc. Class A 21,800 3,672,427 Wells Fargo & Co. 28,800 1,093,824 Health care (4.3%) Abbott Laboratories 51,770 1,911,348 AbbVie, Inc. 52,770 2,430,059 AmerisourceBergen Corp. 34,731 1,879,642 Amgen, Inc. 27,300 2,844,933 Becton, Dickinson and Co. 13,600 1,282,480 Bristol-Myers Squibb Co. 60,100 2,387,172 C.R. Bard, Inc. 12,205 1,212,689 Cardinal Health, Inc. 44,301 1,958,990 Eli Lilly & Co. 36,800 2,037,984 Henry Schein, Inc. † 13,600 1,229,440 Johnson & Johnson 21,600 1,840,968 McKesson Corp. 27,378 2,897,140 Merck & Co., Inc. 97,200 4,568,400 Perrigo Co. 4,354 519,911 Pfizer, Inc. 226,000 6,569,820 20 Absolute Return 700 Fund COMMON STOCKS (37.5%)* cont. Shares Value Health care cont. Quest Diagnostics, Inc. 22,000 $1,239,260 Ventas, Inc. R 20,300 1,616,489 Technology (7.6%) Analog Devices, Inc. 35,108 1,544,401 Apple, Inc. 81,654 36,152,308 Avago Technologies, Ltd. 36,053 1,152,254 Google, Inc. Class A † 5,396 4,449,380 Harris Corp. 12,500 577,500 Honeywell International, Inc. 46,900 3,449,025 IBM Corp. 36,874 7,468,460 Intuit, Inc. 36,842 2,197,257 L-3 Communications Holdings, Inc. 8,398 682,338 Linear Technology Corp. 35,600 1,299,400 Maxim Integrated Products, Inc. 43,200 1,336,176 Microsoft Corp. 64,489 2,134,586 Motorola Solutions, Inc. 29,800 1,704,560 Texas Instruments, Inc. 81,000 2,933,010 Xilinx, Inc. 37,500 1,421,625 Transportation (0.7%) C.H. Robinson Worldwide, Inc. 13,500 801,765 Copa Holdings SA Class A (Panama) 3,611 453,469 J. B. Hunt Transport Services, Inc. 8,622 612,766 Southwest Airlines Co. 64,760 887,212 United Parcel Service, Inc. Class B 43,327 3,719,190 Utilities and power (1.0%) Consolidated Edison, Inc. 42,600 2,711,490 DTE Energy Co. 34,406 2,507,509 Kinder Morgan, Inc. 32,400 1,266,840 Pinnacle West Capital Corp. 20,666 1,258,559 SCANA Corp. 28,000 1,517,600 Total common stocks (cost $287,473,947) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $7,000,000 $7,435,859 U.S. Government Agency Mortgage Obligations (22.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, May 1, 2043 11,000,000 11,459,766 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2043 81,000,000 84,502,618 3s, TBA, May 1, 2043 99,000,000 103,555,544 Total U.S. government and agency mortgage obligations (cost $204,138,477) Absolute Return 700 Fund 21 MORTGAGE-BACKED SECURITIES (13.8%)* Principal amount Value Agency collateralized mortgage obligations (4.2%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.438s, 2034 $566,596 $792,220 IFB Ser. 4098, Class MS, IO, 6.501s, 2041 4,521,177 916,895 IFB Ser. 3859, Class SG, IO, 6.501s, 2039 5,984,419 659,184 IFB Ser. 3727, Class PS, IO, 6.501s, 2038 2,533,537 198,602 IFB Ser. 3860, Class SP, IO, 6.401s, 2040 3,381,615 476,977 IFB Ser. 3856, Class PS, IO, 6.401s, 2040 1,250,226 157,883 IFB Ser. 3803, Class SP, IO, 6.401s, 2038 1,841,362 138,102 IFB Ser. 3861, Class PS, IO, 6.401s, 2037 1,472,428 201,031 IFB Ser. 3708, Class SQ, IO, 6.351s, 2040 6,150,853 840,145 IFB Ser. 3907, Class KS, IO, 6.351s, 2040 2,724,793 339,851 IFB Ser. 3708, Class SA, IO, 6.251s, 2040 9,952,525 1,335,032 IFB Ser. 3934, Class SA, IO, 6.201s, 2041 1,739,560 292,785 IFB Ser. 3232, Class KS, IO, 6.101s, 2036 1,317,746 134,245 IFB Ser. 3116, Class AS, IO, 5.901s, 2034 1,860,405 134,637 IFB Ser. 3964, Class SA, IO, 5.801s, 2041 8,412,549 1,198,788 IFB Ser. 3852, Class NT, 5.801s, 2041 2,914,279 3,173,359 IFB Ser. 3752, Class PS, IO, 5.801s, 2040 2,711,945 348,919 Ser. 3687, Class CI, IO, 5s, 2038 2,562,454 250,916 Ser. 3632, Class CI, IO, 5s, 2038 403,347 18,280 Ser. 3626, Class DI, IO, 5s, 2037 195,849 5,484 Ser. 304, Class C27, IO, 4 1/2s, 2042 3,360,707 495,704 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,778,890 352,363 Ser. 3747, Class HI, IO, 4 1/2s, 2037 343,526 23,928 Ser. 4116, Class MI, IO, 4s, 2042 5,591,714 721,405 Ser. 4090, Class BI, IO, 4s, 2042 1,073,505 89,734 Ser. 3748, Class NI, IO, 4s, 2034 1,118,910 22,356 Ser. 3751, Class MI, IO, 4s, 2034 198,897 2,281 Ser. 304, Class C53, IO, 4s, 2032 4,150,090 601,182 Ser. 304, IO, 3 1/2s, 2027 2,982,335 318,275 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,178,446 250,674 Ser. 4158, Class TI, IO, 3s, 2042 8,766,428 1,147,525 Ser. 4165, Class TI, IO, 3s, 2042 7,474,908 964,263 Ser. T-8, Class A9, IO, 0.445s, 2028 245,053 2,604 Ser. T-59, Class 1AX, IO, 0.274s, 2043 569,468 7,185 Ser. T-48, Class A2, IO, 0.212s, 2033 840,339 8,338 FRB Ser. T-54, Class 2A, IO, zero %, 2043 338,573 53 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.499s, 2035 89,186 158,650 IFB Ser. 05-122, Class SE, 22.399s, 2035 306,446 466,704 IFB Ser. 11-4, Class CS, 12 1/2s, 2040 1,784,041 2,181,205 IFB Ser. 12-96, Class PS, IO, 6 1/2s, 2041 4,170,048 695,022 IFB Ser. 12-88, Class SB, IO, 6.47s, 2042 4,504,742 680,171 IFB Ser. 12-75, Class SK, IO, 6.45s, 2041 3,073,999 560,298 IFB Ser. 12-75, Class KS, IO, 6.35s, 2042 1,978,946 337,984 IFB Ser. 11-87, Class HS, IO, 6.3s, 2041 2,017,184 304,716 IFB Ser. 404, Class S13, IO, 6.2s, 2040 157,310 22,281 IFB Ser. 10-35, Class SG, IO, 6.2s, 2040 3,652,034 525,966 22 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-132, Class SB, IO, 6s, 2042 $2,795,166 $424,781 IFB Ser. 12-113, Class CS, IO, 5.95s, 2041 2,205,387 402,130 IFB Ser. 12-113, Class SG, IO, 5.9s, 2042 2,234,496 390,925 Ser. 397, Class 2, IO, 5s, 2039 106,512 13,447 Ser. 398, Class C5, IO, 5s, 2039 551,207 43,931 Ser. 10-13, Class EI, IO, 5s, 2038 438,670 15,244 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,972,931 365,867 Ser. 12-118, Class IO, IO, 4s, 2042 4,169,625 586,333 Ser. 12-124, Class UI, IO, 4s, 2042 6,139,312 966,942 Ser. 12-118, Class PI, IO, 4s, 2042 3,297,532 454,796 Ser. 12-30, Class PI, IO, 4s, 2042 8,031,715 967,982 Ser. 12-96, Class PI, IO, 4s, 2041 3,548,854 406,734 Ser. 406, Class 2, IO, 4s, 2041 425,560 49,067 Ser. 406, Class 1, IO, 4s, 2041 226,279 27,900 Ser. 409, Class C16, IO, 4s, 2040 973,312 103,232 Ser. 417, Class C19, IO, 3 1/2s, 2033 4,365,000 534,713 Ser. 13-6, Class BI, IO, 3s, 2042 5,754,391 689,376 Ser. 13-35, Class IP, IO, 3s, 2042 F 4,064,046 508,438 Ser. 13-23, Class PI, IO, 3s, 2041 5,555,787 628,915 Ser. 03-W10, Class 1, IO, 1.3s, 2043 348,180 13,832 Ser. 98-W2, Class X, IO, 0.937s, 2028 1,586,091 92,192 Ser. 98-W5, Class X, IO, 0.873s, 2028 458,816 20,647 Ser. 03-W1, Class 2A, IO, zero %, 2042 717,438 56 Ser. 08-36, Class OV, PO, zero %, 2036 42,166 37,591 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.481s, 2035 9,216,451 1,082,933 IFB Ser. 10-26, Class QS, IO, 6.051s, 2040 1,838,032 307,868 IFB Ser. 10-120, Class SB, IO, 6.001s, 2035 434,135 35,156 IFB Ser. 10-20, Class SC, IO, 5.951s, 2040 3,846,078 641,603 IFB Ser. 10-158, Class SA, IO, 5.851s, 2040 2,204,390 380,941 IFB Ser. 10-151, Class SA, 5.851s, 2040 2,190,786 383,234 IFB Ser. 10-61, Class SJ, IO, 5.85s, 2040 1,116,564 172,799 IFB Ser. 11-70, Class SN, IO, 5.7s, 2041 1,610,000 409,600 IFB Ser. 11-70, Class SH, IO, 5.69s, 2041 1,892,718 486,012 IFB Ser. 10-42, Class DS, IO, 5.501s, 2040 8,160,499 1,183,272 IFB Ser. 10-115, Class BS, IO, 5.201s, 2040 2,421,590 352,051 Ser. 13-3, Class IT, IO, 5s, 2043 2,188,114 344,111 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 352,714 53,154 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,389,734 836,341 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 8,070,434 635,547 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.662s, 2027 123,362 1,210 Ser. 98-3, IO, 0.284s, 2027 75,423 1,108 Ser. 98-2, IO, 0.19s, 2027 66,103 475 Ser. 98-4, IO, zero %, 2026 97,337 2,395 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 931,121 178,077 Absolute Return 700 Fund 23 MORTGAGE-BACKED SECURITIES (13.8%)* cont. Principal amount Value Commercial mortgage-backed securities (5.5%) Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class AJ, 5.695s, 2046 $710,000 $739,653 Ser. 06-1, Class B, 5.49s, 2045 255,000 231,330 FRB Ser. 05-5, Class D, 5.404s, 2045 426,000 420,505 FRB Ser. 05-6, Class G, 5.359s, 2047 443,000 416,420 Ser. 06-6, Class A2, 5.309s, 2045 212,332 214,277 Ser. 07-1, Class XW, IO, 0.485s, 2049 3,379,466 31,152 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 08-1, Class C, 6.438s, 2051 584,000 477,946 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,050,500 Ser. 04-2, Class F, 4.992s, 2038 650,000 681,850 Ser. 04-4, Class XC, IO, 1.034s, 2042 4,109,092 38,962 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 1,377,353 12 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 315,000 342,563 FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 684,000 677,160 FRB Ser. 06-PW12, Class AJ, 5.949s, 2038 544,000 566,927 FRB Ser. 06-PW11, Class AJ, 5.618s, 2039 576,000 604,980 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 400,356 FRB Ser. 05-T20, Class C, 5.298s, 2042 324,000 313,308 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 439,863 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 271,558 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 1,310,000 1,279,215 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 724,185 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 1,486,000 1,599,828 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 980,000 1,068,200 FRB Ser. 04-LB3A, Class E, 5.524s, 2037 693,000 708,177 FRB Ser. 05-LP5, Class D, 5.262s, 2043 359,000 379,114 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.479s, 2045 301,000 286,973 FRB Ser. 13-CR6, Class D, 4.316s, 2046 F 209,000 186,918 FRB Ser. 07-C9, Class AJFL, 0.89s, 2049 1,013,000 864,697 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 200,668 202,185 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 539,000 540,274 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 454,250 Ser. 03-C3, Class AX, IO, 1.613s, 2038 1,041,101 40 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 531,000 573,450 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 740,521 24 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.471s, 2045 F $258,000 $237,343 FRB Ser. 06-C1, Class AJ, 5.47s, 2044 103,000 104,227 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 579,984 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.614s, 2040 2,310,000 2,377,914 Ser. 04-C3, Class B, 4.965s, 2041 233,000 198,341 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 290,304 FRB Ser. 05-GG3, Class D, 4.986s, 2042 532,000 514,255 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 670,000 682,529 Ser. 03-C1, Class G, 4.773s, 2035 311,000 310,406 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 347,000 341,699 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 971,067 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 324,571 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.728s, 2038 299,000 301,756 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.563s, 2046 636,000 616,856 Ser. 06-GG8, Class X, IO, 0.8s, 2039 58,501,511 1,129,079 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 1,528,500 1,609,511 FRB Ser. 06-LDP7, Class B, 6.059s, 2045 645,000 532,740 FRB Ser. 04-CB9, Class B, 5.833s, 2041 800,000 830,080 Ser. 07-LD12, Class A2, 5.827s, 2051 227,438 230,850 Ser. 06-CB16, Class AJ, 5.623s, 2045 268,000 269,088 Ser. 06-LDP6, Class AJ, 5.565s, 2043 497,000 529,206 FRB Ser. 05-LDP3, Class D, 5.366s, 2042 555,000 519,702 Ser. 02-C3, Class D, 5.314s, 2035 134,701 134,566 Ser. 03-C1, Class D, 5.192s, 2037 2,244,794 2,289,689 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 207,822 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 250,000 236,750 FRB Ser. 13-C10, Class D, 4.3s, 2047 309,000 292,542 Ser. 07-LDPX, Class X, IO, 0.467s, 2049 13,635,499 123,892 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 392,000 365,400 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 280,000 262,732 FRB Ser. 11-C3, Class E, 5.718s, 2046 262,000 288,069 FRB Ser. 11-C5, Class D, 5.492s, 2046 565,000 631,275 FRB Ser. 12-CBX, Class E, 5.362s, 2045 852,000 884,402 FRB Ser. 12-LC9, Class E, 4.576s, 2047 447,000 436,415 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.719s, 2040 210,895 206,677 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 377,000 355,059 Ser. 07-C2, Class XW, IO, 0.693s, 2040 2,612,601 45,585 Absolute Return 700 Fund 25 MORTGAGE-BACKED SECURITIES (13.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class J, 5.925s, 2037 $1,000,000 $992,900 FRB Ser. 03-C8, Class K, 5.925s, 2037 1,441,000 1,452,384 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.458s, 2051 328,000 344,826 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.229s, 2049 52,385,423 660,056 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.312s, 2048 506,000 476,399 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.816s, 2042 818,000 865,608 FRB Ser. 06-HQ8, Class AJ, 5.677s, 2044 417,000 422,755 Ser. 07-HQ11, Class C, 5.558s, 2044 322,000 299,460 Ser. 07-HQ11, Class AJ, 5.508s, 2044 493,000 524,306 Ser. 06-HQ10, Class AJ, 5.389s, 2041 350,000 317,072 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,593,172 1,603,085 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 635,000 623,972 FRB Ser. 12-C4, Class D, 4.652s, 2045 534,000 511,483 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 403,000 406,949 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.414s, 2044 569,000 550,963 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 737,000 777,576 FRB Ser. 12-C9, Class D, 4.963s, 2045 484,000 486,874 FRB Ser. 12-C10, Class D, 4.61s, 2045 637,000 619,846 FRB Ser. 13-C11, Class D, 4.325s, 2045 298,000 286,499 Residential mortgage-backed securities (non-agency) (4.1%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.685s, 2036 3,044,485 2,603,034 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 F 9,864,446 1,252,785 Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 360,927 295,960 FRB Ser. 07-C, Class 07-C, 2.756s, 2036 2,829,852 2,575,166 FRB Ser. 06-G, Class 2A5, 0.479s, 2036 2,245,413 1,975,964 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 286,220 171,732 Ser. 12-RR10, Class 8A2, 4s, 2036 599,014 609,497 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 280,000 232,400 Ser. 12-RR10, Class 4A2, 2.639s, 2036 420,000 365,400 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 13.256s, 2037 299,629 202,250 FRB Ser. 12-RR11, Class 5A3, 13.052s, 2037 288,665 184,745 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 590,000 472,000 FRB Ser. 13-RR2, Class 3A2, 9.04s, 2036 490,000 481,425 26 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (13.8%)* cont. Principal amount Value Residential mortgage-backed securities cont. Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A2, 4s, 2037 $458,095 $466,111 Ser. 12-RR12, Class 1A2, 4s, 2037 221,329 225,202 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 325,795 331,496 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,014,172 674,425 Ser. 09-RR7, Class 1A7, IO, 1.762s, 2046 15,453,792 695,421 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 25,439,594 1,160,045 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,334,884 136,549 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,260,069 58,681 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.671s, 2035 1,300,000 1,053,000 FRB Ser. 12-7, Class 12A2, 2.64s, 2036 3,847,314 2,923,959 Countrywide Home Loans Ser. 05-15, Class A8, 5 1/2s, 2035 1,650,000 1,609,316 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 5A6, 3.003s, 2035 2,276,133 2,094,042 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 2,339,844 79,087 WAMU Mortgage Pass-Through Certificates Ser. 05-AR8, Class X, IO, PO, 1.653s, 2045 7,786,282 462,505 Ser. 05-AR11, Class X, IO, PO, 1.511s, 2045 17,745,348 1,011,485 FRB Ser. 06-AR1, Class 2A1B, 1.246s, 2046 1,689,053 1,445,880 FRB Ser. 06-AR1, Class 2A1C, 1.246s, 2046 2,171,639 1,270,409 FRB Ser. 05-AR8, Class B1, 0.87s, 2045 1,397,478 614,890 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 768,202 697,143 FRB Ser. 05-AR11, Class A1C3, 0.71s, 2045 1,569,277 1,271,114 FRB Ser. 05-AR11, Class A1C4, 0.64s, 2045 948,738 758,990 FRB Ser. 05-AR17, Class A1C4, 0.6s, 2045 3,016,852 1,629,100 FRB Ser. 05-AR1, Class A1B, 0.59s, 2045 252,488 214,615 Wells Fargo Mortgage Backed Securities Trust Ser. 07-16, Class 1A7, 6s, 2037 547,918 578,766 Ser. 08-1, Class 4A1, 5 3/4s, 2038 376,198 398,782 Ser. 06-6, Class 1A3, 5 3/4s, 2036 1,145,441 1,145,006 Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,770,238 1,834,498 FRB Ser. 06-AR6, Class 7A2, 5.009s, 2036 664,511 661,188 Total mortgage-backed securities (cost $122,230,499) CORPORATE BONDS AND NOTES (11.4%)* Principal amount Value Basic materials (0.9%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $215,186 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 93,108 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 650,000 715,813 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 205,153 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,000,000 1,075,000 Absolute Return 700 Fund 27 CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Basic materials cont. Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 $325,000 $354,098 E.I. du Pont de Nemours & Co. sr. unsec. notes 2.8s, 2023 260,000 266,610 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,500,000 1,623,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,105,000 1,171,300 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 538,125 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 366,618 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.476s, 2015 (Germany) EUR 150,000 194,605 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,000,000 1,024,231 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) 100,000 139,926 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 265,531 Capital goods (0.8%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,986,250 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 135,224 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 155,978 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 375,484 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 157,525 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 546,250 General Cable Corp. company guaranty sr. unsec. unsub. FRN notes 2.659s, 2015 125,000 123,438 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) 150,000 214,711 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 445,000 490,613 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,155,000 1,189,650 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 1,250,000 1,334,375 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 285,746 Communication services (1.8%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 203,541 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,559,272 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 272,278 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 750,000 802,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 428,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 735,000 755,413 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 263,000 296,409 28 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Communication services cont. DISH DBS Corp. company guaranty notes 7s, 2013 $220,000 $224,675 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 574,200 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 137,963 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 736,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,250,000 1,409,375 Lynx I Corp. 144A sr. notes 6s, 2021 540,000 884,943 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 837,000 862,110 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 336,188 Telecom Italia Capital SA company guaranty notes 5 1/4s, 2015 (Italy) 297,000 316,989 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 140,000 157,760 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 194,805 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 115,000 158,999 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) $165,000 224,352 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 647,606 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 613,623 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 952,683 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 344,335 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 1,525,000 1,715,625 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 110,000 152,531 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 443,100 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,167,500 Consumer cyclicals (1.0%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 730,000 631,450 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,445,000 1,528,088 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 475,000 475,000 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 163,000 168,237 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 312,000 346,710 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 184,176 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 600,000 805,974 Absolute Return 700 Fund 29 CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Consumer cyclicals cont. News America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 $263,000 $302,494 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 60,043 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 229,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 800,000 940,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 645,000 677,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 554,375 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 449,313 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 307,742 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 496,174 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 333,500 335,168 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 640,983 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 173,745 Consumer staples (0.6%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 416,577 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 380,174 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 168,843 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 678,500 CVS Corp. sr. unsec. notes 5 3/4s, 2017 113,000 133,608 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 234,264 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,045,356 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $163,000 194,678 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 622,000 677,150 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 480,046 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 236,072 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 276,936 Energy (1.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 195,903 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 156,829 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 133,293 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,107,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 445,000 502,850 30 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Energy cont. Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 $685,000 $730,381 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 556,918 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 241,613 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 541,835 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 119,350 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,325,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 303,425 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,720,075 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 512,500 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 299,250 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,500,000 1,593,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 484,732 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 239,862 Financials (2.9%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 207,082 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,134,909 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 623,322 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 372,023 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,423,581 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 265,000 273,484 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 377,865 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 217,162 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 752,141 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 318,809 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 650,000 694,688 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 574,600 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 218,000 262,383 Credit Suisse of New York sr. unsec. notes 5 1/2s, 2014 818,000 858,345 Deutsche Bank AG London sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 427,804 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,279,250 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 2,050,000 2,511,570 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,878,586 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 645,000 766,744 Absolute Return 700 Fund 31 CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Financials cont. HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 $435,000 $526,373 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 750,000 806,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 728,875 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,845,611 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 200,000 212,766 Metropolitan Life Global Funding I 144A notes 3s, 2023 260,000 264,933 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 167,000 175,604 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 354,050 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 230,000 245,238 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 270,082 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 262,817 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 273,666 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 300,625 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 543,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,682,250 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,580,715 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 241,744 Health care (1.0%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 231,664 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 235,833 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 198,579 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 632,762 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $500,000 562,500 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 525,000 605,063 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 273,002 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 55,125 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 702,263 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,502,938 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 597,488 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 356,000 398,720 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 318,880 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 275,493 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 676,622 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) 260,000 351,731 Service Corporation International sr. notes 7s, 2017 185,000 212,750 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 748,956 32 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (11.4%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 $80,000 $90,400 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 237,690 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 103,349 Technology (0.4%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 133,000 137,988 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 341,963 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 337,403 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,000,000 1,100,000 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 274,234 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 469,397 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 403,248 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 242,718 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 202,143 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 181,500 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,197,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 153,309 Calpine Corp. 144A sr. notes 7 1/4s, 2017 315,000 333,506 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 192,724 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 120,728 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 612,904 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 510,000 531,597 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 534,989 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 585,000 585,731 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 276,511 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 527,104 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 155,520 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 191,122 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 306,055 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 194,925 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 248,473 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 134,480 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 213,376 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 125,000 170,552 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 286,765 Total corporate bonds and notes (cost $97,487,511) Absolute Return 700 Fund 33 SENIOR LOANS (5.3%)* c Principal amount Value Basic materials (0.2%) AI Chem & SY S.C.A. bank term loan FRN 8 1/4s, 2020 (Luxembourg) $500,000 $511,563 AI Chem & SY S.C.A. bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 658,392 666,210 AI Chem & SY S.C.A. bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 341,608 345,665 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 738,044 746,809 Capital goods (0.3%) Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 906,111 919,703 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 820,000 842,550 Tomkins Air Distribution bank term loan FRN 5s, 2018 807,975 819,590 Communication services (0.2%) MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 488,767 488,889 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 992,500 1,002,890 Consumer cyclicals (2.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,945,225 1,971,145 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 733,163 742,720 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 1,088,175 1,101,222 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 1,277,421 1,157,929 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.854s, 2016 1,131,906 1,037,109 Compucom Systems, Inc. bank term loan FRN 10 1/4s, 2019 1,000,000 1,020,000 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,482,190 1,471,230 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 $685,009 691,859 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 980,000 988,225 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 575,698 580,256 MGM Resorts International bank term loan FRN Ser. B, 4 1/4s, 2019 997,500 1,012,047 Motor City Casino bank term loan FRN 6s, 2017 862,927 869,399 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 554,472 564,869 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,634 84,261 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 995,000 1,008,681 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,745,625 1,770,046 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,250,000 1,264,323 Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 997,500 1,012,670 Travelport, LLC bank term loan FRN 9 1/2s, 2016 615,000 631,400 Travelport, LLC bank term loan FRN Ser. B, 5.533s, 2015 760,442 758,541 Travelport, LLC bank term loan FRN Ser. S, 5.534s, 2015 239,558 238,959 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2018 497,500 506,206 34 Absolute Return 700 Fund SENIOR LOANS (5.3%)* c cont. Principal amount Value Consumer staples (0.1%) Sprouts Farmers Market, LLC bank term loan FRN 4 1/2s, 2020 $1,000,000 $1,003,125 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 404,332 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 399,000 404,344 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,301,625 1,317,895 Financials (0.7%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 1,194,707 1,208,148 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 1,382 1,392 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,500,000 1,513,751 Nuveen Investments, Inc. bank term loan FRN 5.204s, 2017 1,090,000 1,099,083 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 667,714 669,800 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,715,506 1,741,596 Health care (0.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 997,500 1,012,463 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 1,348,199 1,371,231 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 373,127 375,993 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 711,018 720,679 Steward Health Care System, LLC bank term loan FRN Ser. B, 6 3/4s, 2020 1,000,000 1,010,000 Technology (0.4%) Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 1,308,216 1,307,889 First Data Corp. bank term loan FRN 4.199s, 2018 1,500,000 1,493,907 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 682,346 693,002 Transportation (0.2%) Livingston International, Inc. bank term loan FRN 10s, 2020 (Canada) 1,500,000 1,533,750 Utilities and power (0.2%) EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 1,000,000 1,006,964 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 1,093,159 803,745 Total senior loans (cost $46,970,254) COMMODITY LINKED NOTES (2.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $2,712,000 $2,020,982 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 2,712,000 2,022,109 Absolute Return 700 Fund 35 COMMODITY LINKED NOTES (2.8%)* cont. Principal amount Value UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $18,058,000 $18,729,936 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 2,667,000 2,351,494 Total commodity Linked Notes (cost $26,149,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $590,875 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,305,000 1,318,050 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,233,265 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 248,600 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 852,810 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 150,000 150,750 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 1,700,000 1,704,930 Total foreign government and agency bonds and notes (cost $8,471,508) PURCHASED EQUITY OPTIONS Expiration Contract OUTSTANDING (0.2%)* date/strike amount Value SPDR S&P rust (Put) Apr-14/$133.00 $131,654 $409,765 SPDR S&P rust (Put) Mar-14/130.00 132,496 321,991 SPDR S&P rust (Put) Feb-14/130.00 131,634 266,822 SPDR S&P rust (Put) Jan-14/125.00 132,805 169,215 SPDR S&P rust (Put) Dec-13/120.00 196,257 149,958 SPDR S&P rust (Put) Nov-13/115.00 163,591 71,995 SPDR S&P rust (Put) Oct-13/123.00 169,261 92,774 SPDR S&P rust (Put) Sep-13/125.00 178,845 79,975 SPDR S&P rust (Put) Aug-13/115.00 99,419 13,161 SPDR S&P rust (Put) Aug-13/115.00 64,700 8,565 SPDR S&P rust (Put) Jul-13/115.00 121,567 7,278 SPDR S&P rust (Put) Jul-13/115.00 42,700 2,556 SPDR S&P rust (Put) Jun-13/110.00 144,323 1,719 SPDR S&P rust (Put) Jun-13/110.00 20,000 238 SPDR S&P rust (Put) May-13/108.00 129,078 30 Total purchased equity options outstanding (cost $8,644,893) INVESTMENT COMPANIES (0.1%)* Shares Value Ares Capital Corp. 52,100 $946,136 Total investment companies (cost $917,117) 36 Absolute Return 700 Fund SHORT-TERM INVESTMENTS (30.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.04% L 138,093,934 $138,093,934 SSgA Prime Money Market Fund 0.04% P 22,330,000 22,330,000 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 # Δ $7,500,000 7,495,785 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 # 16,500,000 16,492,773 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 # 26,500,000 26,495,416 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, July 25, 2013 20,000,000 19,997,640 U.S. Treasury Bills with an effective yield of 0.16%, June 27, 2013 16,500,000 16,495,768 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 5,000,000 4,999,325 U.S. Treasury Bills with an effective yield of 0.17%, May 2, 2013 7,250,000 7,249,966 Straight-A Funding, LLC 144A discounted commercial paper with an effective yield of 0.15%, June 5, 2013 12,528,000 12,526,173 Total short-term investments (cost $272,153,667) TOTAL INVESTMENTS Total investments (cost $1,074,636,873) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $901,247,664. † Non-income-producing security. Absolute Return 700 Fund 37 ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $428,610, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $640,170,305 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $1,272,427 $1,242,259 $(30,168) Canadian Dollar Sell 7/17/13 2,571,364 2,535,763 (35,601) Chilean Peso Buy 7/17/13 1,450,149 1,440,866 9,283 Euro Sell 6/19/13 3,173,638 3,087,259 (86,379) Japanese Yen Sell 5/15/13 3,667,834 3,867,520 199,686 Peruvian New Sol Buy 7/17/13 1,810,129 1,855,829 (45,700) Swiss Franc Sell 6/19/13 1,127,968 1,116,454 (11,514) Barclays Bank PLC Australian Dollar Buy 7/17/13 1,793,888 1,797,140 (3,252) Brazilian Real Buy 7/17/13 1,935,374 1,920,066 15,308 British Pound Sell 6/19/13 188,053 170,807 (17,246) Canadian Dollar Sell 7/17/13 1,485,092 1,443,394 (41,698) Chilean Peso Buy 7/17/13 2,249,759 2,235,592 14,167 38 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Euro Sell 6/19/13 $4,315,126 $4,320,008 $4,882 Indonesian Rupiah Buy 5/15/13 1,155,638 1,151,743 3,895 Japanese Yen Sell 5/15/13 5,881,978 6,206,357 324,379 Malaysian Ringgit Buy 5/15/13 1,904,959 1,874,961 29,998 Mexican Peso Buy 7/17/13 1,021,859 1,001,894 19,965 New Taiwan Dollar Buy 5/15/13 247,787 245,982 1,805 Norwegian Krone Buy 6/19/13 1,327,285 1,337,198 (9,913) Norwegian Krone Sell 6/19/13 1,327,285 1,322,980 (4,305) Polish Zloty Buy 6/19/13 396,925 399,698 (2,773) Russian Ruble Buy 6/19/13 520,300 520,141 159 South Korean Won Buy 5/15/13 1,796,721 1,792,988 3,733 South Korean Won Sell 5/15/13 1,796,721 1,764,910 (31,811) Swedish Krona Buy 6/19/13 3,689,020 3,677,974 11,046 Swiss Franc Sell 6/19/13 2,508,151 2,466,140 (42,011) Turkish Lira Buy 6/19/13 508,709 510,122 (1,413) Citibank, N.A. Australian Dollar Buy 7/17/13 5,955,572 5,968,785 (13,213) Brazilian Real Buy 7/17/13 2,000,246 1,997,699 2,547 British Pound Sell 6/19/13 1,348,362 1,321,266 (27,096) Canadian Dollar Buy 7/17/13 1,344,490 1,334,777 9,713 Canadian Dollar Sell 7/17/13 1,349,346 1,323,890 (25,455) Euro Sell 6/19/13 1,577,005 1,575,108 (1,897) Japanese Yen Sell 5/15/13 3,631,686 3,864,406 232,720 Singapore Dollar Buy 5/15/13 203,946 201,094 2,852 Singapore Dollar Sell 5/15/13 203,946 201,259 (2,687) South African Rand Buy 7/17/13 398,704 398,465 239 South Korean Won Buy 5/15/13 1,609,050 1,619,036 (9,986) South Korean Won Sell 5/15/13 1,609,050 1,576,732 (32,318) Swedish Krona Buy 6/19/13 1,198,539 1,180,017 18,522 Swiss Franc Sell 6/19/13 747,495 722,901 (24,594) Thai Baht Buy 5/15/13 1,184,286 1,160,068 24,218 Turkish Lira Buy 6/19/13 762,980 761,624 1,356 Credit Suisse International Australian Dollar Buy 7/17/13 4,447,350 4,455,585 (8,235) Brazilian Real Buy 7/17/13 1,681,428 1,665,931 15,497 British Pound Buy 6/19/13 270,201 307,317 (37,116) Canadian Dollar Sell 7/17/13 530,900 523,359 (7,541) Chilean Peso Buy 7/17/13 1,510,389 1,501,661 8,728 Chinese Yuan Buy 5/15/13 1,324,131 1,308,348 15,783 Czech Koruna Buy 6/19/13 780,971 779,341 1,630 Czech Koruna Sell 6/19/13 780,971 779,592 (1,379) Euro Sell 6/19/13 2,900,024 2,876,053 (23,971) Absolute Return 700 Fund 39 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Indonesian Rupiah Buy 5/15/13 $398,924 $399,775 $(851) Japanese Yen Sell 5/15/13 5,963,293 6,281,788 318,495 Mexican Peso Buy 7/17/13 1,732,752 1,699,089 33,663 Norwegian Krone Sell 6/19/13 10,750 13,713 2,963 Philippine Peso Buy 5/15/13 978,499 994,923 (16,424) Polish Zloty Buy 6/19/13 779,401 766,332 13,069 Polish Zloty Sell 6/19/13 779,401 771,195 (8,206) Russian Ruble Buy 6/19/13 1,073,418 1,101,928 (28,510) South African Rand Sell 7/17/13 408,832 379,403 (29,429) South Korean Won Buy 5/15/13 1,524,054 1,535,459 (11,405) South Korean Won Sell 5/15/13 1,524,054 1,502,473 (21,581) Swedish Krona Buy 6/19/13 2,977,749 3,040,644 (62,895) Swiss Franc Sell 6/19/13 2,729,161 2,692,784 (36,377) Turkish Lira Buy 6/19/13 330,036 333,501 (3,465) Deutsche Bank AG Australian Dollar Buy 7/17/13 1,693,477 1,696,564 (3,087) Brazilian Real Buy 7/17/13 690,286 692,080 (1,794) British Pound Buy 6/19/13 225,167 220,062 5,105 British Pound Sell 6/19/13 225,167 217,602 (7,565) Canadian Dollar Sell 7/17/13 527,036 524,247 (2,789) Euro Sell 6/19/13 3,947,190 3,897,093 (50,097) Japanese Yen Sell 5/15/13 2,968,424 3,131,070 162,646 Mexican Peso Buy 7/17/13 1,209,115 1,192,737 16,378 Norwegian Krone Sell 6/19/13 1,710,875 1,677,567 (33,308) Polish Zloty Buy 6/19/13 1,258,412 1,243,721 14,691 Singapore Dollar Buy 5/15/13 1,437,205 1,429,367 7,838 Singapore Dollar Sell 5/15/13 1,437,205 1,416,946 (20,259) South Korean Won Buy 5/15/13 1,543,821 1,545,634 (1,813) South Korean Won Sell 5/15/13 1,543,821 1,521,675 (22,146) Swedish Krona Buy 6/19/13 1,347,494 1,349,277 (1,783) Swedish Krona Sell 6/19/13 1,347,494 1,326,088 (21,406) Swiss Franc Sell 6/19/13 2,518,803 2,481,081 (37,722) Turkish Lira Buy 6/19/13 310,664 307,711 2,953 Goldman Sachs International British Pound Sell 6/19/13 813,396 797,392 (16,004) Canadian Dollar Sell 7/17/13 1,335,177 1,305,038 (30,139) Euro Sell 6/19/13 5,309,465 5,264,054 (45,411) Japanese Yen Sell 5/15/13 3,278,384 3,406,996 128,612 Norwegian Krone Sell 6/19/13 1,202,059 1,212,220 10,161 HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 2,060,275 2,062,652 (2,377) British Pound Sell 6/19/13 554,533 535,755 (18,778) 40Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Canadian Dollar Sell 7/17/13 $655,252 $631,956 $(23,296) Euro Sell 6/19/13 2,195,767 2,206,748 10,981 Indian Rupee Buy 5/15/13 806,929 802,409 4,520 Japanese Yen Sell 5/15/13 3,900,368 4,086,374 186,006 Norwegian Krone Buy 6/19/13 679,240 669,830 9,410 Norwegian Krone Sell 6/19/13 679,240 676,937 (2,303) Philippine Peso Buy 5/15/13 543,224 552,672 (9,448) Russian Ruble Buy 6/19/13 939,208 971,557 (32,349) South African Rand Buy 7/17/13 398,715 398,459 256 South Korean Won Buy 5/15/13 1,609,050 1,615,119 (6,069) South Korean Won Sell 5/15/13 1,609,050 1,576,626 (32,424) Swiss Franc Sell 6/19/13 82,206 86,193 3,987 Thai Baht Buy 5/15/13 396,323 400,723 (4,400) Turkish Lira Buy 6/19/13 882,372 876,631 5,741 Turkish Lira Sell 6/19/13 882,372 872,057 (10,315) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 3,580,457 3,586,323 (5,866) Brazilian Real Buy 7/17/13 2,126,724 2,111,539 15,185 British Pound Buy 6/19/13 1,338,890 1,389,874 (50,984) Canadian Dollar Sell 7/17/13 470,952 451,080 (19,872) Chilean Peso Buy 7/17/13 1,497,712 1,488,280 9,432 Chinese Yuan Buy 5/15/13 924,614 911,456 13,158 Euro Buy 6/19/13 14,260,230 14,052,399 207,831 Euro Sell 6/19/13 14,260,230 14,067,613 (192,617) Hungarian Forint Buy 6/19/13 399,101 400,225 (1,124) Japanese Yen Sell 5/15/13 2,848,209 3,038,584 190,375 Malaysian Ringgit Buy 5/15/13 1,298,104 1,275,278 22,826 Mexican Peso Buy 7/17/13 1,591,536 1,560,829 30,707 New Taiwan Dollar Buy 5/15/13 314,601 319,835 (5,234) Norwegian Krone Buy 6/19/13 399,913 393,112 6,801 Polish Zloty Buy 6/19/13 132,750 131,156 1,594 Polish Zloty Sell 6/19/13 132,750 129,367 (3,383) Russian Ruble Buy 6/19/13 798,012 793,662 4,350 South Korean Won Buy 5/15/13 789,042 793,813 (4,771) South Korean Won Sell 5/15/13 789,042 778,015 (11,027) Swedish Krona Buy 6/19/13 1,232,479 1,263,282 (30,803) Swiss Franc Sell 6/19/13 1,305,401 1,318,011 12,610 Turkish Lira Buy 6/19/13 946,426 942,049 4,377 State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 1,157,197 1,157,673 (476) Brazilian Real Buy 7/17/13 1,491,809 1,475,962 15,847 British Pound Buy 6/19/13 3,882 27,094 (23,212) Absolute Return 700 Fund 41 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Sell 7/17/13 $1,229,056 $1,212,557 $(16,499) Chilean Peso Buy 7/17/13 1,679,830 1,669,949 9,881 Colombian Peso Buy 7/17/13 1,438,902 1,439,023 (121) Czech Koruna Buy 6/19/13 221,290 221,321 (31) Czech Koruna Sell 6/19/13 221,290 219,778 (1,512) Euro Sell 6/19/13 3,136,753 3,074,777 (61,976) Japanese Yen Sell 5/15/13 5,922,698 6,242,155 319,457 Mexican Peso Buy 7/17/13 1,109,487 1,095,062 14,425 Polish Zloty Buy 6/19/13 395,158 387,605 7,553 South Korean Won Buy 5/15/13 2,326,410 2,347,039 (20,629) South Korean Won Sell 5/15/13 2,326,410 2,281,342 (45,068) Swedish Krona Buy 6/19/13 1,676,988 1,613,816 63,172 Swiss Franc Sell 6/19/13 882,319 857,223 (25,096) Turkish Lira Buy 6/19/13 228,295 233,057 (4,762) UBS AG Australian Dollar Buy 7/17/13 1,778,940 1,783,151 (4,211) British Pound Sell 6/19/13 552,514 526,490 (26,024) Canadian Dollar Sell 7/17/13 1,248,477 1,235,581 (12,896) Chilean Peso Buy 7/17/13 789,497 792,888 (3,391) Czech Koruna Buy 6/19/13 339,929 339,953 (24) Czech Koruna Sell 6/19/13 339,929 337,494 (2,435) Euro Sell 6/19/13 1,795,028 1,787,766 (7,262) Hungarian Forint Buy 6/19/13 399,101 400,247 (1,146) Japanese Yen Sell 5/15/13 5,804,640 6,052,086 247,446 Mexican Peso Buy 7/17/13 1,674,892 1,658,485 16,407 New Taiwan Dollar Buy 5/15/13 650,467 651,960 (1,493) Norwegian Krone Buy 6/19/13 44,558 53,906 (9,348) Philippine Peso Buy 5/15/13 392,595 393,767 (1,172) Russian Ruble Buy 6/19/13 143,322 144,476 (1,154) Singapore Dollar Buy 5/15/13 1,409,276 1,399,814 9,462 Singapore Dollar Sell 5/15/13 1,409,276 1,389,396 (19,880) Swedish Krona Buy 6/19/13 1,197,321 1,184,037 13,284 Swiss Franc Buy 6/19/13 1,793,581 1,788,849 4,732 Swiss Franc Sell 6/19/13 1,793,581 1,780,189 (13,392) Turkish Lira Buy 6/19/13 799,447 790,803 8,644 Turkish Lira Sell 6/19/13 799,447 789,296 (10,151) WestPac Banking Corp. Australian Dollar Buy 7/17/13 3,311,595 3,317,583 (5,988) British Pound Sell 6/19/13 1,355,662 1,343,025 (12,637) Canadian Dollar Sell 7/17/13 459,162 457,173 (1,989) Euro Buy 6/19/13 3,844,436 3,773,692 70,744 Euro Sell 6/19/13 3,844,436 3,795,888 (48,548) 42 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $289,073,629) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. cont. Japanese Yen Sell 5/15/13 $4,328,376 $4,541,765 $213,389 Mexican Peso Buy 7/17/13 724,366 710,367 13,999 Total FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 231 $29,915,264 Jun-13 $1,175,476 Canadian Government Bond 10 yr (Long) 13 1,764,475 Jun-13 61,242 S&P 500 Index E-Mini (Long) 811 64,563,710 Jun-13 2,421,471 S&P Mid Cap 400 Index E-Mini (Long) 465 53,833,050 Jun-13 2,046,327 U.K. Gilt 10 yr (Long) 163 30,386,054 Jun-13 1,523,835 U.S. Treasury Bond 30 yr (Long) 348 51,634,500 Jun-13 1,481,128 Euro STOXX 50 Index (Short) 266 9,349,743 Jun-13 (363,720) FTSE 100 Index (Short) 92 9,122,544 Jun-13 80,493 NASDAQ 100 Index E-Mini (Short) 517 29,779,200 Jun-13 (997,114) U.S. Treasury Note 10 yr (Short) 450 60,011,719 Jun-13 (707,496) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 4/30/13 (premiums $952,490) (Unaudited) Expiration Contract date/strike amount Value SPDR S&P rust (Call) May-13/$160.00 $922,731 $1,276,073 SPDR S&P rust (Call) May-13/161.00 922,731 830,458 SPDR S&P rust (Put) May-13/90.00 129,078 5 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $2,506,000 $10,024 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 2,506,000 (26,238) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 5,472,000 42,080 Citibank, N.A. 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 5,472,000 41,861 Absolute Return 700 Fund43 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Credit Suisse International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $2,958,000 $10,885 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 2,958,000 (29,373) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 5,472,000 41,642 Deutsche Bank AG 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 2,958,000 11,122 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 2,958,000 (28,870) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 5,472,000 42,682 Goldman Sachs International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 15,233,632 41,740 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 17,405,000 39,683 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 15,233,632 (133,447) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 17,405,000 (149,857) JPMorgan Chase Bank N.A. 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 4,392,514 13,617 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 4,392,514 (43,222) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $91,503,867) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $81,000,000 5/13/13 $84,727,264 Government National Mortgage Association, 3s, May 1, 2043 7,000,000 5/21/13 7,435,859 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $6,034,000 E $59,866 6/19/23 3 month USD- 2.00% $122,560 LIBOR-BBA Barclays Bank PLC 7,310,000 E 7,263 6/19/15 3 month USD- 0.40% 12,745 LIBOR-BBA 13,437,000 E (50,294) 6/19/18 1.00% 3 month USD- (127,691) LIBOR-BBA 44 Absolute Return 700 Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $24,743,000 E $38,787 6/19/23 3 month USD- 2.00% $295,866 LIBOR-BBA 2,937,000 E (41,526) 6/19/43 3.00% 3 month USD- (149,343) LIBOR-BBA 7,177,000 E 2,821 6/19/15 0.40% 3 month USD- (2,563) LIBOR-BBA 8,621,000 E (106,090) 6/19/23 2.00% 3 month USD- (195,662) LIBOR-BBA GBP 1,320,000 — 8/15/31 3.6% 6 month GBP- (328,594) LIBOR-BBA Citibank, N.A. 10,265,000 E (9,926) 6/19/15 0.40% 3 month USD- (17,624) LIBOR-BBA 16,948,000 E 159,776 6/19/23 3 month USD- 2.00% 335,865 LIBOR-BBA 2,116,000 E (44,133) 6/19/23 2.00% 3 month USD- (66,118) LIBOR-BBA 1,731,000 E (13,503) 6/19/43 3.00% 3 month USD- (77,048) LIBOR-BBA 8,697,000 E (23,168) 6/19/18 1.00% 3 month USD- (73,262) LIBOR-BBA Credit Suisse International 1,166,000 E 12,826 6/19/43 3.00% 3 month USD- (29,978) LIBOR-BBA 43,069,000 E (456,092) 6/19/23 2.00% 3 month USD- (903,582) LIBOR-BBA 254,152,000 E (250,084) 6/19/15 0.40% 3 month USD- (440,697) LIBOR-BBA 28,927,000 E (84,232) 6/19/18 1.00% 3 month USD- (250,852) LIBOR-BBA 780,000 E 8,907 6/19/43 3 month USD- 3.00% 37,541 LIBOR-BBA 15,466,000 E 21,749 6/19/23 3 month USD- 2.00% 182,442 LIBOR-BBA 25,228,000 E 185 6/19/15 3 month USD- 0.40% 19,106 LIBOR-BBA Deutsche Bank AG 614,000 E 1,571 6/19/18 3 month USD- 1.00% 5,108 LIBOR-BBA 10,911,000 E 88,040 6/19/23 3 month USD- 2.00% 201,405 LIBOR-BBA 93,000 E 107 6/19/15 3 month USD- 0.40% 176 LIBOR-BBA 2,116,000 E (44,133) 6/19/23 2.00% 3 month USD- (66,118) LIBOR-BBA 13,468,000 E 30,548 6/19/43 3 month USD- 3.00% 524,958 LIBOR-BBA Absolute Return 700 Fund 45 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $529,000 E $12,484 6/19/23 3 month USD- 2.00% $17,981 LIBOR-BBA 32,817,000 E 28,015 6/19/15 3 month USD- 0.40% 52,628 LIBOR-BBA 565,000 E (2,362) 6/19/18 3 month USD- 1.00% 893 LIBOR-BBA 9,779,000 E (8,324) 6/19/23 2.00% 3 month USD- (109,928) LIBOR-BBA 1,425,000 E (15,005) 6/19/43 3 month USD- 3.00% 37,307 LIBOR-BBA GBP 1,320,000 — 9/23/31 6 month GBP- 3.1175% 166,326 LIBOR-BBA JPMorgan Chase Bank N.A. 8,442,000 E (9,364) 6/19/15 0.40% 3 month USD- (15,695) LIBOR-BBA 759,000 E 6,394 6/19/23 3 month USD- 2.00% 14,280 LIBOR-BBA CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD- (61,379) BA-CDOR Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,410,534 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(16,439) USD-LIBOR) 4.00% 30 year Fannie Mae pools 624,511 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,278) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,585,780 (25,080) 1/12/41 (4.50%) 1 month Synthetic TRS Index 57,530 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,141,781 34,135 1/12/41 4.50% (1 month Synthetic TRS Index (7,372) USD-LIBOR) 4.50% 30 year Fannie Mae pools baskets 1,168,032 — 3/14/14 (3 month USD- A basket 3,104,559 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 30,445 — 3/14/14 3 month USD- Russell 1000 Total (3,027,444) LIBOR-BBA minus Return Index 0.07% 46Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $540,876 $— 1/12/40 5.00% (1 month Synthetic MBX Index $1,449 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,088,415 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 8,640 USD-LIBOR 6.50% 30 year Fannie Mae pools 942,090 — 1/12/42 4.00% (1 month Synthetic TRS Index (9,214) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,463,229 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 19,553 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,749,217 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,686 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,498,305 — 1/12/41 5.00% (1 month Synthetic MBX Index (436) USD-LIBOR) 5.00% 30 year Fannie Mae pools 31,294,696 — 1/12/41 4.00% (1 month Synthetic TRS Index (364,729) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,974,974 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,018) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,256,831 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 49,667 USD-LIBOR 6.50% 30 year Fannie Mae pools 850,140 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,755 USD-LIBOR) 4.00% 30 year Fannie Mae pools 590,349 — 1/12/41 5.00% (1 month Synthetic MBX Index (172) USD-LIBOR) 5.00% 30 year Fannie Mae pools 836,460 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,749) USD-LIBOR) 4.00% 30 year Fannie Mae pools 589,427 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,589) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,511,045 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 43,747 USD-LIBOR 6.50% 30 year Fannie Mae pools 4,932,954 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,435) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,503,699 — 1/12/40 4.00% (1 month Synthetic MBX Index 8,410 USD-LIBOR) 4.00% 30 year Fannie Mae pools Absolute Return 700 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $175,596 $— 1/12/40 4.00% (1 month Synthetic TRS Index $(1,991) USD-LIBOR) 4.00% 30 year Fannie Mae pools 73,750 — 1/12/38 6.50% (1 month Synthetic TRS Index (693) USD-LIBOR) 6.50% 30 year Fannie Mae pools 404,751 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 3,213 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,620,000 — 4/7/16 (2.63%) USA Non Revised (67,308) Consumer Price Index- Urban (CPI-U) 339,451 — 1/12/41 5.00% (1 month Synthetic MBX Index (99) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,593,609 — 1/12/41 4.50% (1 month Synthetic TRS Index (28,114) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,668,375 — 1/12/41 3.50% (1 month Synthetic MBX Index 44,923 USD-LIBOR) 3.50% 30 year Fannie Mae pools 955,073 — 1/12/41 3.50% (1 month Synthetic MBX Index 6,434 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,542,092 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,030) USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,397,989 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 74,602 USD-LIBOR 6.50% 30 year Fannie Mae pools 5,567,668 — 1/12/40 4.00% (1 month Synthetic MBX Index 31,140 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,326,082 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 18,465 USD-LIBOR 6.50% 30 year Fannie Mae pools 9,684,185 — 1/12/40 4.50% (1 month Synthetic MBX Index 17,359 USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,051,298 — 1/12/41 4.00% (1 month Synthetic TRS Index (70,526) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,416,494 — 1/12/40 4.50% (1 month Synthetic MBX Index 11,502 USD-LIBOR) 4.50% 30 year Fannie Mae pools 488,025 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,308 USD-LIBOR) 5.00% 30 year Fannie Mae pools 48 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $13,674 $— 1/12/40 4.50% (1 month Synthetic MBX Index $25 USD-LIBOR) 4.50% 30 year Fannie Mae pools 17,441,263 — 1/12/41 5.00% (1 month Synthetic MBX Index (5,073) USD-LIBOR) 5.00% 30 year Fannie Mae pools 473,533 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,269 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,536,532 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,117 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,113,719 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,984 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,402,203 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 42,379 USD-LIBOR 4.50% 30 year Fannie Mae pools 248,005 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 483 USD-LIBOR 6.00% 30 year Fannie Mae pools 249,286 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 1,979 USD-LIBOR 6.50% 30 year Fannie Mae pools 7,106,154 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 56,409 USD-LIBOR 6.50% 30 year Fannie Mae pools 8,608,212 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 16,775 USD-LIBOR 6.00% 30 year Fannie Mae pools 5,075,870 — 1/12/38 6.50% (1 month Synthetic MBX Index (40,292) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,148,723 — 1/12/39 6.00% (1 month Synthetic MBX Index (11,982) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,693,168 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 47,512 USD-LIBOR 4.50% 30 year Fannie Mae pools 414,210 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 7,307 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,026,216 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 35,269 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,147,656 (4,931) 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,535) USD-LIBOR 5.50% 30 year Fannie Mae pools Absolute Return 700 Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $573,828 $(1,390) 1/12/39 (5.50%) 1 month Synthetic MBX Index $(191) USD-LIBOR 5.50% 30 year Fannie Mae pools 573,828 (2,466) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,267) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,141,781 34,804 1/12/41 4.50% (1 month Synthetic TRS Index (6,702) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,151,586 (4,228) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,655) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,991,116 (10,983) 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,298) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,151,586 (4,228) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,655) USD-LIBOR 5.50% 30 year Fannie Mae pools 358,398 (3,696) 1/12/38 (6.50%) 1 month Synthetic MBX Index 211 USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,975,897 — 1/12/41 5.00% (1 month Synthetic MBX Index (575) USD-LIBOR) 5.00% 30 year Fannie Mae pools 936,883 — 1/12/41 5.00% (1 month Synthetic MBX Index (273) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,432,069 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,690) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,069,559 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 48,096 USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 35 — 2/13/14 (3 month USD- A basket 276,467 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 492 — 2/13/14 (3 month USD- A basket 4,038,082 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 529,295 — 3/21/14 (3 month USD- A basket (2,282,774) LIBOR-BBA minus (CGPUTS15) of 5.20%) common stocks 50 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 11,330 $— 2/13/14 3 month USD- Russell 1000 Total $(2,613,403) LIBOR-BBA minus Return Index 0.15% units 707 — 2/13/14 3 month USD- Russell 1000 Total (194,468) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $1,180,697 — 1/12/41 5.00% (1 month Synthetic MBX Index (343) USD-LIBOR) 5.00% 30 year Fannie Mae pools 120,142 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,400) USD-LIBOR) 4.00% 30 year Fannie Mae pools 623,944 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,272) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,654,160 29,465 1/12/41 4.50% (1 month Synthetic TRS Index (2,592) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,141,781 36,812 1/12/41 4.50% (1 month Synthetic TRS Index (4,695) USD-LIBOR) 4.50% 30 year Fannie Mae pools Goldman Sachs International 535,048 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,028) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,875,297 — 1/12/38 6.50% (1 month Synthetic TRS Index (17,624) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,446,653 — 1/12/38 6.50% (1 month Synthetic TRS Index (13,596) USD-LIBOR) 6.50% 30 year Fannie Mae pools 517,971 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,032) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,122,890 — 1/12/39 6.00% (1 month Synthetic TRS Index (39,881) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,500,000 — 3/1/16 2.47% USA Non Revised 20,610 Consumer Price Index-Urban (CPI-U) 1,125,000 — 3/3/16 2.45% USA Non Revised 14,321 Consumer Price Index-Urban (CPI-U) 2,609,296 — 1/12/38 6.50% (1 month Synthetic TRS Index (24,522) USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $119,575 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(1,394) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,152,115 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,428) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,157,430 — 1/12/41 4.50% (1 month Synthetic TRS Index (20,419) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,338,746 — 1/12/42 4.00% (1 month Synthetic TRS Index (22,875) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,338,746 — 1/12/42 4.00% (1 month Synthetic TRS Index (22,875) USD-LIBOR) 4.00% 30 year Fannie Mae pools 322,456 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,758) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,107,346 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,906) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,981,563 — 1/12/41 4.50% (1 month Synthetic TRS Index (34,958) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,568,225 — 1/12/41 4.00% (1 month Synthetic TRS Index (53,241) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,718,998 — 1/12/41 4.50% (1 month Synthetic TRS Index (30,326) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,918,464 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 15,229 USD-LIBOR 6.50% 30 year Fannie Mae pools 720,778 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 5,722 USD-LIBOR 6.50% 30 year Fannie Mae pools 6,151,038 — 1/12/41 4.00% (1 month Synthetic TRS Index (71,688) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,480,218 — 1/12/41 4.50% (1 month Synthetic TRS Index (79,038) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,683,096 — 1/12/41 4.50% (1 month Synthetic TRS Index (29,692) USD-LIBOR) 4.50% 30 year Fannie Mae pools 562,173 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,552) USD-LIBOR) 4.00% 30 year Fannie Mae pools 52 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $522,851 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(4,070) USD-LIBOR) 6.00% 30 year Fannie Mae pools 943,571 — 1/12/39 6.00% (1 month Synthetic TRS Index (7,346) USD-LIBOR) 6.00% 30 year Fannie Mae pools 110,705 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,040) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,317,648 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,245) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,871,359 — 1/12/40 4.00% (1 month Synthetic TRS Index (77,917) USD-LIBOR) 4.00% 30 year Fannie Mae pools 991,848 — 1/12/39 6.00% (1 month Synthetic TRS Index (7,721) USD-LIBOR) 6.00% 30 year Fannie Mae pools 592,564 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,613) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,983,869 — 1/12/39 6.00% (1 month Synthetic TRS Index (15,444) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,504,659 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,545) USD-LIBOR) 4.50% 30 year Fannie Mae pools 409,211 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,846) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,538,757 — 1/12/41 4.00% (1 month Synthetic TRS Index (52,898) USD-LIBOR) 4.00% 30 year Fannie Mae pools 216,482 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,523) USD-LIBOR) 4.00% 30 year Fannie Mae pools 483,401 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,634) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,628,092 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 20,862 USD-LIBOR 6.50% 30 year Fannie Mae pools 269,834 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,536) USD-LIBOR) 6.50% 30 year Fannie Mae pools 408,414 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,838) USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 700 Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $136,350 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $1,082 USD-LIBOR 6.50% 30 year Fannie Mae pools 363,495 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 2,885 USD-LIBOR 6.50% 30 year Fannie Mae pools 396,308 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,725) USD-LIBOR) 6.50% 30 year Fannie Mae pools 792,776 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,451) USD-LIBOR) 6.50% 30 year Fannie Mae pools 536,960 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,046) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,082,082 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,266) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,684,820 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,636) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,228,530 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,627) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,399,438 — 1/12/41 4.00% (1 month Synthetic TRS Index (27,965) USD-LIBOR) 4.00% 30 year Fannie Mae pools 308,381 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,898) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,086,377 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,661) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,055,133 — 1/12/38 6.50% (1 month Synthetic TRS Index (19,314) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,818,487 — 1/12/42 4.00% (1 month Synthetic TRS Index (37,348) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,762,935 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 43,856 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,537,645 — 1/12/42 4.00% (1 month Synthetic TRS Index (34,605) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,632,726 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 28,804 USD-LIBOR 4.50% 30 year Fannie Mae pools 54 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $958,302 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $11,169 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,069,559 — 1/12/41 3.50% (1 month Synthetic TRS Index (48,096) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,719,692 (41,265) 1/12/38 (6.50%) 1 month Synthetic TRS Index 1,046 USD-LIBOR 6.50% 30 year Fannie Mae pools 3,721,999 40,709 1/12/39 6.00% (1 month Synthetic TRS Index 4,941 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,933,604 11,481 1/12/41 4.00% (1 month Synthetic TRS Index (13,827) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,931,729 25,958 1/12/41 4.50% (1 month Synthetic TRS Index (11,238) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,047,422 (24,032) 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,942 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,044,574 53,085 1/12/41 4.50% (1 month Synthetic TRS Index (24,794) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,141,781 36,477 1/12/41 4.50% (1 month Synthetic TRS Index (5,029) USD-LIBOR) 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,733,557 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,204) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,613,327 — 1/12/41 4.50% (1 month Synthetic TRS Index (46,103) USD-LIBOR) 4.50% 30 year Fannie Mae pools UBS AG 105,185 — 5/22/13 3 month USD- MSCI Emerging 428,634 LIBOR-BBA plus Markets TR Net USD 0.25% 3,134 — 5/22/13 3 month USD- MSCI Emerging 12,876 LIBOR-BBA plus Markets TR Net USD 0.25% 4,261 — 5/22/13 3 month USD- MSCI Emerging 17,506 LIBOR-BBA plus Markets TR Net USD 0.25% baskets 476,409 — 5/22/13 (3 month USD- A basket 1,672,507 LIBOR-BBA plus (UBSEMBSK) of 75 bp) common stocks Total Absolute Return 700 Fund55 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P 9,522 158,000 5/11/63 300 bp $7,262 BBB Index DJ CDX NA CMBX BBB–/P 15,379 225,000 5/11/63 300 bp 12,162 BBB Index DJ CDX NA CMBX BBB–/P 19,446 315,000 5/11/63 300 bp 14,942 BBB Index DJ CDX NA CMBX BBB–/P 18,582 326,000 5/11/63 300 bp 13,920 BBB Index Credit Suisse International DJ CDX NA CMBX BBB–/P 23,820 327,000 5/11/63 300 bp 19,144 BBB Index DJ CDX NA CMBX BBB–/P 36,250 473,000 5/11/63 300 bp 29,486 BBB Index DJ CDX NA IG BBB+/P (191,836) 38,800,000 6/20/18 100 bp 323,127 Series 20 Index Goldman Sachs International DJ CDX NA IG BBB+/P (47,414) 7,950,000 6/20/18 100 bp 56,112 Series 20 Index DJ CDX NA IG BBB+/P (38,474) 7,000,000 6/20/18 100 bp 55,598 Series 20 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 56 Absolute Return 700 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,412,042 $— $— Capital goods 10,885,719 — — Communication services 10,418,001 — — Conglomerates 22,577,020 — — Consumer cyclicals 47,365,900 — — Consumer staples 42,202,859 — — Energy 26,373,400 428,610 — Financials 47,389,776 — — Health care 38,426,725 — — Technology 68,502,280 — — Transportation 6,474,402 — — Utilities and power 9,261,998 — — Total common stocks — Commodity linked notes — 25,124,521 — Corporate bonds and notes — 102,751,485 — Foreign government and agency bonds and notes — 8,099,280 — Investment companies 946,136 — — Mortgage-backed securities — 124,723,968 — Purchased equity options outstanding — 1,596,042 — Senior loans — 47,520,055 — U.S. government and agency mortgage obligations — 206,953,787 — Short-term investments 160,423,934 111,752,846 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,513,573 $— Futures contracts 6,721,642 — — Written equity options outstanding — (2,106,536) — Forward premium swap option contracts — (115,671) — TBA sale commitments — (92,163,123) — Interest rate swap contracts — (210,050) — Total return swap contracts — 251,018 — Credit default contracts — 686,478 — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 57 Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $936,542,939) $989,516,852 Affiliated issuers (identified cost $138,093,934) (Notes 1 and 6) 138,093,934 Foreign currency (cost $187,162) (Note 1) 190,538 Dividends, interest and other receivables 2,388,290 Receivable for shares of the fund sold 9,335,965 Receivable for investments sold 11,317,451 Receivable for sales of delayed delivery securities (Note 1) 94,331,667 Receivable for variation margin (Note 1) 475,836 Unrealized appreciation on forward premium swap option contracts (Note 1) 295,336 Unrealized appreciation on forward currency contracts (Note 1) 3,457,274 Unrealized appreciation on OTC swap contracts (Note 1) 12,981,238 Premium paid on OTC swap contracts (Note 1) 1,558,259 Total assets LIABILITIES Payable to custodian 605,241 Payable for investments purchased 4,484,402 Payable for purchases of delayed delivery securities (Note 1) 215,740,596 Payable for shares of the fund repurchased 7,982,227 Payable for compensation of Manager (Note 2) 594,383 Payable for custodian fees (Note 2) 26,695 Payable for investor servicing fees (Note 2) 84,572 Payable for Trustee compensation and expenses (Note 2) 46,904 Payable for administrative services (Note 2) 1,632 Payable for distribution fees (Note 2) 222,654 Unrealized depreciation on forward premium swap option contracts (Note 1) 411,007 Unrealized depreciation on forward currency contracts (Note 1) 1,943,701 Unrealized depreciation on OTC swap contracts (Note 1) 12,906,787 Premium received on OTC swap contracts (Note 1) 905,264 Written options outstanding, at value (premiums $952,490) (Notes 1 and 3) 2,106,537 TBA sale commitments, at value (proceeds receivable $91,503,867) (Note 1) 92,163,123 Collateral on certain derivative contracts, at value (Note 1) 22,330,000 Other accrued expenses 139,251 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $833,521,617 Undistributed net investment income (Note 1) 7,318,829 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,089,150 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 59,318,068 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 58 Absolute Return 700 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($356,300,597 divided by 29,131,166 shares) $12.23 Offering price per class A share (100/94.25 of $12.23)* $12.98 Net asset value and offering price per class B share ($28,584,004 divided by 2,378,351 shares)** $12.02 Net asset value and offering price per class C share ($151,011,026 divided by 12,566,425 shares)** $12.02 Net asset value and redemption price per class M share ($4,813,011 divided by 398,339 shares) $12.08 Offering price per class M share (100/96.50 of $12.08)* $12.52 Net asset value, offering price and redemption price per class R share ($1,937,293 divided by 159,807 shares) $12.12 Net asset value, offering price and redemption price per class R5 share ($10,633 divided by 867 shares)† $12.27 Net asset value, offering price and redemption price per class R6 share ($6,783,623 divided by 552,681 shares) $12.27 Net asset value, offering price and redemption price per class Y share ($351,807,477 divided by 28,725,752 shares) $12.25 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 59 Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $10,957) (including interest income of $38,709 from investments in affiliated issuers) (Note 6) $10,325,346 Dividends (net of foreign tax of $30,247) 3,988,820 Total investment income EXPENSES Compensation of Manager (Note 2) 3,379,176 Investor servicing fees (Note 2) 564,752 Custodian fees (Note 2) 44,408 Trustee compensation and expenses (Note 2) 39,542 Distribution fees (Note 2) 1,292,446 Administrative services (Note 2) 15,280 Other 172,048 Total expenses Expense reduction (Note 2) (10,006) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,335,939 Net realized loss on swap contracts (Note 1) (6,197,119) Net realized gain on futures contracts (Note 1) 1,120,880 Net realized gain on foreign currency transactions (Note 1) 6,154,731 Net realized loss on written options (Notes 1 and 3) (1,722,020) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,295,302 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 16,107,635 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 60 Absolute Return 700 Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $8,816,520 $12,252,484 Net realized gain (loss) on investments and foreign currency transactions 7,692,411 (821,585) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,402,937 41,268,278 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (342,713) (13,532,154) Class B — (751,043) Class C — (4,254,680) Class M — (130,463) Class R (381) (22,424) Class R5 (18) — Class R6 (22) — Class Y (1,112,675) (7,869,459) Increase from capital share transactions (Note 4) 84,071,395 39,224,497 Total increase in net assets NET ASSETS Beginning of period 784,720,210 719,356,759 End of period (including undistributed net investment income of $7,318,829 and distributions in excess of net investment income of $41,882, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 61 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) e Class A April 30, 2013** .13 .33 (.01) — — * .62* 1.07* 104* October 31, 2012 .21 .66 (.44) — — 1.33 1.82 164 October 31, 2011 .33 (.04) (.34) (.05) — 1.37 2.86 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 3.81 244 October 31, 2009† .33 .83 — f * 1.41* 3.06* 48* Class B April 30, 2013** .08 .34 — * 1.00* .70* 104* October 31, 2012 .12 .65 (.36) — — 2.08 1.06 164 October 31, 2011 .24 (.03) (.28) (.05) — 2.12 2.14 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 3.05 244 October 31, 2009† .29 .79 — f * 2.05* 2.71* 48* Class C April 30, 2013** .08 .34 — * 1.00* .70* 104* October 31, 2012 .12 .65 (.36) — — 2.08 1.06 164 October 31, 2011 .24 (.04) (.27) (.05) — 2.12 2.12 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 3.05 244 October 31, 2009† .32 .77 — f * 2.05* 2.89* 48* Class M April 30, 2013** .10 .33 — * .87* .81* 104* October 31, 2012 .15 .65 (.38) — — 1.83 1.31 164 October 31, 2011 .27 (.03) (.28) (.05) — 1.87 2.34 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 3.30 244 October 31, 2009† .33 .77 — f * 1.84* 3.04* 48* Class R April 30, 2013** .11 .33 — f — — f — * .75* .93* 104* October 31, 2012 .17 .67 (.41) — — 1.58 1.52 164 October 31, 2011 .30 (.05) (.32) (.05) — 1.62 2.60 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 3.56 244 October 31, 2009† .32 .80 — f * 1.62* 2.99* 48* Class R5 April 30, 2013** .15 .33 (.02) — — * .51* 1.21* 104* October 31, 2012‡ .07 .18 — * 10 .34* .54* 164 Class R6 April 30, 2013** .09 g .40 (.03) — — * .46* .67* g 104* October 31, 2012‡ .07 .18 — * 10 .31* .58* 164 Class Y April 30, 2013** .14 .34 (.04) — — * .50* 1.19* 104* October 31, 2012 .23 .67 (.46) — — 1.08 2.04 164 October 31, 2011 .36 (.05) (.36) (.05) — 1.12 3.13 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 4.04 244 October 31, 2009† .40 .77 — f * 1.19* 3.56* 48* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 62Absolute Return 700 Fund Absolute Return 700 Fund 63 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.05% 0.08% 0.03% 0.46% Class B 0.05 0.08 0.03 0.46 Class C 0.05 0.08 0.03 0.46 Class M 0.05 0.08 0.03 0.46 Class R 0.05 0.08 0.03 0.46 Class R5 — N/A N/A N/A Class R6 — N/A N/A N/A Class Y 0.05 0.08 0.03 0.46 e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 64Absolute Return 700 Fund Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the rate of inflation by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 700 Fund65 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 66 Absolute Return 700 Fund Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Absolute Return 700 Fund 67 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 68 Absolute Return 700 Fund OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,262,993 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,810,077 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $947,527. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into Absolute Return 700 Fund 69 offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 70 Absolute Return 700 Fund At October 31, 2012, the fund had a capital loss carryover of $6,247,022 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $— $4,473,970 $4,473,970 * 1,773,052 N/A 1,773,052 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,075,491,586, resulting in gross unrealized appreciation and depreciation of $72,229,608 and $20,110,408, respectively, or net unrealized appreciation of $52,119,200. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.28% The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the Absolute Return 700 Fund 71 negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.438% of the fund’s average net assets before a decrease of $329,936 (0.039% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2014, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $235,564 ClassR5 8 ClassB 18,624 ClassR6 281 ClassC 99,309 ClassY 206,885 ClassM 2,964 Total ClassR 1,117 72Absolute Return 700 Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $491 under the expense offset arrangements and by $9,515 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $649, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $423,559 ClassM 16,121 ClassB 134,044 ClassR 4,122 ClassC 714,600 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $86,277 and $1,278 from the sale of classA and classM shares, respectively, and received $9,509 and $1,634 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $217 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $733,154,177 and $676,422,153, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Absolute Return 700 Fund 73 Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option contract Written equity amounts option premiums amounts option premiums Written options outstanding at the beginning of the reporting period $13,270,000 $255,448 2,400,334 $3,202,130 Options opened 214,949,000 — 7,998,581 3,997,971 Options exercised (12,218,000) — — — Options expired — — (4,028,271) (3,066,831) Options closed (194,113,000) (255,448) (4,396,104) (3,180,780) Written options outstanding at the end of the reporting period $21,888,000 $— 1,974,540 $952,490 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 5,296,414 $62,939,518 9,251,110 $106,268,963 Shares issued in connection with reinvestment of distributions 26,634 310,819 1,114,342 12,090,615 5,323,048 63,250,337 10,365,452 118,359,578 Shares repurchased (4,330,152) (51,492,014) (14,372,473) (162,631,768) Net increase (decrease) Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 303,926 $3,565,677 439,354 $4,968,777 Shares issued in connection with reinvestment of distributions — — 65,358 703,255 303,926 3,565,677 504,712 5,672,032 Shares repurchased (167,627) (1,966,784) (316,764) (3,577,563) Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 2,091,912 $24,455,280 2,868,639 $32,453,915 Shares issued in connection with reinvestment of distributions — — 322,163 3,466,471 2,091,912 24,455,280 3,190,802 35,920,386 Shares repurchased (1,473,607) (17,243,028) (3,051,939) (34,391,698) Net increase 74 Absolute Return 700 Fund Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 84,788 $994,513 68,727 $784,179 Shares issued in connection with reinvestment of distributions — — 11,446 123,388 84,788 994,513 80,173 907,567 Shares repurchased (38,810) (451,526) (68,917) (782,920) Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 70,098 $820,994 62,643 $713,384 Shares issued in connection with reinvestment of distributions 33 381 2,080 22,424 70,131 821,375 64,723 735,808 Shares repurchased (16,050) (187,071) (16,147) (183,354) Net increase For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 865 $10,000 Shares issued in connection with reinvestment of distributions 2 18 — — 2 18 865 10,000 Shares repurchased — Net increase 2 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 560,296 $6,857,778 865 $10,000 Shares issued in connection with reinvestment of distributions 2 22 — — 560,298 6,857,800 865 10,000 Shares repurchased (8,482) (103,019) — — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 10,168,679 $120,783,676 14,631,706 $167,900,730 Shares issued in connection with reinvestment of distributions 76,709 895,189 530,842 5,759,637 10,245,388 121,678,865 15,162,548 173,660,367 Shares repurchased (5,520,337) (66,109,028) (8,310,533) (94,483,938) Net increase Absolute Return 700 Fund 75 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 867 100.00% $10,638 ClassR6 867 0.16 10,638 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,800,000 Purchased swap option contracts (contract amount) $162,800,000 Written equity option contracts (number of contracts) 2,200,000 Written swap option contracts (contract amount) $82,600,000 Futures contracts (number of contracts) 4,000 Forward currency contracts (contract amount) $529,000,000 OTC interest rate swap contracts (notional) $531,900,000 Centrally cleared interest rate swap contracts (notional) $1,500,000 OTC total return swap contracts (notional) $962,800,000 OTC credit default swap contracts (notional) $58,900,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $712,561 Payables $26,083 Foreign exchange contracts Receivables 3,457,274 Payables 1,943,701 Investments, Receivables,Net Payables,Net assets —Unrealized assets — Unrealized Equity contracts appreciation 15,694,964* depreciation 11,585,459* Investments, Receivables,Net Payables, Net assets —Unrealized assets — Unrealized Interest rate contracts appreciation 7,095,303* depreciation 5,068,363* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 76Absolute Return 700 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,404,137) $(1,404,137) Foreign exchange contracts — — 6,054,878 — 6,054,878 Equity contracts (7,301,027) 6,718,678 — (3,353,443) (3,935,792) Interest rate contracts (790,718) (5,597,798) — (1,439,539) (7,828,055) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,173,509 $2,173,509 Foreign exchange contracts — — 1,287,071 — 1,287,071 Equity contracts (5,844,834) 3,244,093 — 674,597 (1,926,144) Interest rate contracts 774,351 4,799,807 — (2,496,212) 3,077,946 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $75,245,392 $102,341,051 $177,586,443 $26,087 $— Putnam Short Term Investment Fund* — 171,267,006 33,173,072 12,622 138,093,934 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the Absolute Return 700 Fund 77 transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 78 Absolute Return 700 Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Absolute Return 700 Fund 79 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 80 Absolute Return 700 Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 700 Fund 81 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 82Absolute Return 700 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Absolute Return 700 Fund83 This report is for the information of shareholders of Putnam Absolute Return 700 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 84 Absolute Return 700 Fund Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 27, 2013
